Citation Nr: 1325122	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  06-25 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to April 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In August 2010 and May 2012, the Board remanded the Veteran's claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded the Veteran's claim for service connection for further development in May 2012 (with an addendum dated in December 2010), requesting the VA examiner from the October 2010 VA examination provide a second addendum further explaining the reasons for the conclusions reached from the examination.  

The examiner provided the addendum, dated in June 2013, and concluded that the Veteran's diabetes mellitus is unrelated to service.  The sole basis for the opinion was that the Veteran did not have diabetes in service.  The salient question, however, is whether or not the Veteran's current diabetes is related to service.  The absence of a diagnosis in service, by itself, is not a sufficient rational.

The examiner also referred to laboratory tests in November 1997, September 1998, December 1998, and June 1999.  Those laboratory tests appear to be VA laboratory test results and have not been associated with the file.  In addition, the addendum notes diabetes mellitus was diagnosed on February 2, 2001.  The file before the Board shows the first diagnosis for diabetes appears in a VAMC treatment note in August 2001, although the Board notes that a subsequent note in October 2005 indicates diabetes mellitus was diagnosed in February 2001.  Before August 2001, there are some outpatient notes from VAMC, but the outpatient notes from February 2001 are not included.  There are VAMC records for the period February 2000 to April 2002, but appear limited to the Veteran's mental health treatment and do not cover medical treatment for this time period.  The Board notes the VAMC notes appear to be complete after August 31, 2001.  

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that VA has constructive possession of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the date of separation until August 31, 2001, including the outpatient note of February 2, 2001, and the laboratory test reports from November 1997, September 1998, December 1998, and June 1999, from the Central Texas (Temple Texas) VAMC and any associated outpatient clinic.  All attempts to obtain these records should be documented in the file.

3.  Arrange for the same VA examiner who conducted the October 2010 VA examination with addendums dated in December 2010 and June 2013 to review the file and if he believes it is necessary, or is unavailable, provide the Veteran a VA examination, to provide an opinion as to whether it is at least as likely as not (50% or greater probability) the Veteran's current diabetes mellitus, diagnosed subsequent to service, is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  The examiner is requested to provide an opinion as to the relationship between the Veteran's service and his current diabetes, and should not solely rely on the absence of diabetes in service to provide the rationale for any opinion offered.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

3.  After the development requested is completed, readjudicate the claim for service connection for diabetes mellitus, type II.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
	ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


